Exhibit 10.7

STANCORP FINANCIAL GROUP, INC.

2002 STOCK INCENTIVE PLAN

NON-STATUTORY STOCK OPTION AGREEMENT

Pursuant to the 2002 Stock Incentive Plan, as amended (the “Plan”), of StanCorp
Financial Group, Inc., an Oregon corporation (the “Company”), the Company hereby
grants to                                  (the “Optionee”) on the terms and
conditions of this Agreement, the right and option (the “Option”) to purchase
all or any part of              shares (the “Shares”) of the Company’s common
stock at a purchase price of              per share. By accepting this Option
grant through the on-line system used by the Company to administer the Plan, the
Optionee agrees to all of the terms and conditions of the Option grant. The
Company and the Optionee agree as follows:

 

1. The Option is not intended to be an incentive stock option, as defined in
Section 422 of the Internal Revenue Code of 1986, as amended, and therefore is a
Non-Statutory Stock Option.

 

2. The terms and conditions of the Plan, a copy of which is attached hereto, are
hereby incorporated into and made a part of this Agreement.

 

3. The Vesting Reference Date for this Option is                             .
Until this Option expires or is earlier terminated as provided in the Plan, the
Option may be exercised from time to time to purchase shares as to which it has
become exercisable. This Option shall become exercisable in four equal
installments on the first four anniversaries of the Vesting Reference Date.

 



4. The Grant Date for this Option is                             . Unless
earlier terminated as provided in the Plan, this Option shall continue in effect
for ten (10) years from the Grant Date, and therefore shall expire if not
exercised on or before                             .

 

5. The Option may not be assigned or transferred by the Optionee, either
voluntarily or by operation of law, except by will or by the laws of descent and
distribution of the state or country of the Optionee’s domicile at the time of
death.

 

6. No rights or privileges of a stockholder in the Company are conferred by
reason of the granting of this Option. Optionee will not become a stockholder in
the Company with respect to the Shares unless and until the Option has been
properly exercised and the option price fully paid with respect to the portion
of the Option exercised.

 

7. This Agreement, together with the Plan, constitutes the complete and entire
agreement concerning this Option between the parties.

 

STANCORP FINANCIAL GROUP, INC.   By:    